DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the documents received on 03/08/2021.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: upon further examination of the art of record it has been decided that the prior art neither anticipates nor renders obvious the claimed hydraulic striking device comprising: a cylinder; a piston slidably fitted in an inside of the cylinder; a piston front chamber and a piston rear chamber defined between an outer peripheral surface of the piston and an inner peripheral surface of the cylinder and arranged separated from each other in axially front and rear directions; and a switching valve mechanism configured to switch the piston front chamber and the piston rear chamber into a high pressure state and a low pressure state in an interchanging manner, the piston being advanced and retracted in the cylinder to strike a rod for striking, wherein: the switching valve mechanism includes a valve chamber formed in the cylinder in a non- concentric manner with the piston, a valve slidably fitted in the valve chamber and to which a high/low pressure switching portion for switching the piston front chamber and the piston rear chamber into a high pressure state and a low pressure state in an interchanging manner is formed, a valve biasing portion configured to constantly bias the valve forward, and a valve control portion configured to, when pressurized oil is supplied, move the valve rearward against biasing force by the valve biasing portion, to the switching valve mechanism, a reverse operation circuit and a forward operation circuit are connected and connection states of the reverse operation circuit and the forward operation circuit to a high pressure circuit and a low pressure circuit are interchangeable by means of an operation switching valve, the valve biasing portion includes a reverse operation biasing portion configured to operate when .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731